 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10
11   RORY CHAVEZ,                                    )   Case No.: 1:19-cv-1137 LJO JLT
                                                     )
12                  Plaintiff,                       )   ORDER TO SHOW CAUSE WHY SANCTIONS
                                                     )   SHOULD NOT BE IMPOSED FOR FAILURE TO
13          v.                                       )   COMPLY WITH THE COURT’S ORDER
                                                     )
14   KERN HIGH SCHOOL DISTRICT,                      )
                                                     )
15                  Defendants.                      )
                                                     )
16                                                   )

17          On October 14, 2019, Plaintiff reported the parties “reached a tentative settlement in the above-
18   captioned matter, subject to consideration and final approval by Defendant Kern High School District’s
19   Board of Trustees.” (Doc. 9 at 2) Thereafter, the Court ordered the parties to file a stipulation to
20   dismiss the action no later than January 13, 2020. (Doc. 10 at 1) The Court advised the parties that
21   their failure to comply with the order may result in the imposition of sanctions, including dismissal of
22   the action. (Id.) However, the parties failed to comply with or otherwise respond to the Court’s order.
23          The Local Rules, corresponding with Fed. R. Civ. P. 11, provide: “Failure of counsel or of a
24   party to comply with . . . any order of the Court may be grounds for the imposition by the Court of any
25   and all sanctions . . . within the inherent power of the Court.” Local Rule 110. “District courts have
26   inherent power to control their dockets,” and in exercising that power, a court may impose sanctions
27   including dismissal of an action. Thompson v. Housing Authority of Los Angeles, 782 F.2d 829, 831
28   (9th Cir. 1986). A court may impose terminating sanctions, based on a party’s failure to prosecute it

                                                         1
 1   or failure to obey a court order, or failure to comply with local rules. See, e.g. Ferdik v. Bonzelet, 963

 2   F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an order); Malone v. U.S.

 3   Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (terminating sanctions for failure to comply with a

 4   court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir. 1986) (dismissal for failure to

 5   prosecute and to comply with local rules).

 6          Accordingly, the parties are ORDERED to show cause within 14 why terminating and/or

 7   monetary sanctions should not be imposed for their failure to comply with the Court’s order or to file a

 8   stipulated request for dismissal.

 9
10   IT IS SO ORDERED.

11      Dated:     January 15, 2020                             /s/ Jennifer L. Thurston
12                                                      UNITED STATES MAGISTRATE JUDGE

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
